 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
                                                 ***
 7
     UNITED STATES OF AMERICA,                                 Case No. 2:17-cr-0072-RFB
 8
                        Plaintiff,                                       ORDER
 9
             v.
10
     VONTEAK ALEXANDER,
11
                       Defendant.
12
13
            On February 11, 2019, the Court granted defendant’s 205 Emergency Motion to Consider
14
     Release to Attend Funeral Services, pursuant to the conditions identified at the hearing. As a
15
     condition of release, defendant was Ordered to re-surrender to the U.S. Marshals’ Office on
16
     February 20, 2019 by 5:00 PM.
17
            Based upon communication to the Court that the defendant is unable to re-surrender as
18
     ordered, IT IS ORDERED that Defendant’s re-surrender date is extended to February 21, 2019 by
19
     5:00 PM.
20
            IT IS FURTHER ORDERED that if defendant misses his flight or cannot report to Las
21
     Vegas as required on February 21, 2019, he will be required to report to the USMS in Oakland,
22
     California.
23
24
            DATED this 20th day of February, 2019.
25
                                                       ___________________________________
26
                                                       RICHARD F. BOULWARE, II
27                                                     UNITED STATES DISTRICT JUDGE
28
